DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 7/29/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent Number 10,833,329 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-23 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the claim combination of a positive electrode comprising a nickel-based active material comprising: at least one secondary particle comprising at least two primary particle structures, wherein the at least two primary particle structures each comprise a porous inner portion and an outer portion comprising a radially arranged structure, wherein the at least one secondary particles comprises at least two radial centers, wherein the at least two primary particle structures each comprise an agglomeration of at least two primary particles, and with regards to claim 1, wherein respective ones of the at least primary particles of each primary particle structure are radially arranged around a respective one of the at least two radial centers, and with regards to claim 11, wherein a porosity in the porous inner portion is in a range of about 5% to about 15%, and a porosity in the outer portion comprising the radially arranged structure is in a range of about 1% to about 5%; is allowable over the prior art.
The claims require that individual particles of the primary particles of the primary particle structure are arranged around radial centers, which is not taught by the art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Itou US 2009/0029253 teaches a secondary particle aggregated by a plurality of primary particles 13 having different aspect ratios (see Fig 1). In one embodiment, the primary particles are radially aligned towards the center (see Fig 1A), and in other embodiments the primary particles have some particles arranged as to make a longitudinal direction orientated towards the surface (see Fig 1B, and [0012]). In any case, the secondary particle of Itou would only have one radial center, and not at least two as required by the claims, nor primary particles structures made of primary particles which having radially arranged structures.
Ueki US 2010/0221613 teaches a secondary battery having a positive electrode mixture 152 made of coated positive active material particles 154. The particles 154 have primary particles 153b radially around a center (see at least Figs 2-3). However, the particles 154 only has one center (compared to at least two as required) and does not have more than one primary particle structure (the arrangement of just the primary particles 153b can be considered the primary particle structure) radially arranged about the center. The secondary particles 154 together while having a conducive materials 154 disposed therebetween ([0074], see Fig 2), cannot be considered the claimed secondary particle (where an individual secondary particle 154 would be analogous to a single primary particle structure) because the secondary particles 154 do not form an agglomeration as required by the claims.
Seon KR 10-0752703, see English machine translation, discloses a cathode active material for a lithium secondary battery including an internal core and an outside bulk part surrounding the internal core and the outer shell surrounding the outside bulk park (abstract). As seen in Figures 3b and 4b, the cathode active material can have a bulbous or lumpy appearance and thus suggest a structure of multiple radial centers are each bulbous outcrop can be considered be centered around a radial center. However, Figure 3c and 4c shows a cross section of the particle, while being lumpy on the outer edges, has only one radial center were particles are arranged around. Because of the description that there is an internal core with a concentration gradient from the internal core to the outer shell and outside (see page 4 of the translation), this description further suggests there is only a single core within the particle. A gradient between the internal core and the outer shell suggests that the outside bulk part is built upon the internal core, further implying a single center. Therefore, while Seon teaches a bulbous and lump secondary particle that, from the outside, looks very similar to the claimed material (also see instant Figure 3A), the cross section SEM of Figure 3c/4c and the fact that there is a gradient suggest that the particle of Seon does not have the necessary structure read on the claims (specifically, “at least two radial centers”, “respective ones of the at least two primary particles of each primary particle structure are radially arranged around a respective one of the at least two radial centers”).
Seon KR 10-2012-0084585, see English machine translation, like Seon KR 10-0752703, in some embodiments has a bulbous or lumpy secondary particle (see Figs 1-4 with SEM of a particle with an irregular outer structure) but the same figures also show a closer-up image of the secondary particle. These closer-up images appear to show randomly arranged [primary] particles on the outer side, which would not suggest that these primary particles are radially arranged around a radial center of the secondary particle. Instead, because all the primary particle appear to be randomly arranged and orientated, it cannot be considered that a group of neighboring primary particles (a primary particle structure) are arranged around a radial center nor have a radially arranged structure on an outer portion.
Ryoshi US 2014/0186710 teaches a nickel composite oxide for a cathode made from a nickel composite hydroxide (abstract). Figure 6 shows an SEM of some of the secondary particles, which at least some of them appear to have bulbous or lumpy outer surface. However as described the specification, the precursor particles ultimately shape the secondary particle, but merely teaches that primary particles are aggregated with one another to from the secondary particle ([0049]). Therefore, because the primary particles aggregated directly into the secondary particle, the secondary particles appears to lack a primary particle structure that has primary particles arranged around a radial center. 
Kobayashi US 2015/0093580 teaches a granulated powder 3 (a secondary particle) is made from a hydroxide raw material powder 1 made from primary particles 1a (see Fig 2). During the course of manufacture, the hydroxide raw material powder 1 is grinded into secondary particles 2b (which are considered analogous the claimed primary particle structure because it has primary particles) which form ground raw material powder 2. Afterwards, the powder 2 is transformed into a granulated powder 3 having numerous spaces 3c wherein the powder is made from the granulated blocks of the secondary particles 2b ([0065]). However, the secondary particles 2b, while radially arranged because the particles extends outwards, does not have the primary particles 1a being radially arranged around a radial center, or a space 3c. Instead, the secondary particles 2b are a cluster and do not extend around a space. The secondary particles 2b in the granulated powder 3 are randomly oriented within, and thus would not meet the limitations of being radially arranged around radial centers. 
Park US 2017/0222221 teaches a positive electrode active material for a lithium secondary battery (abstract). The positive electrode active material 10 includes a core 1, a shell 2 surrounding the core, and a buffer layer 3 located between the core and the shell, wherein the buffer layer 3 includes a pore 3a and a three-dimensional network structure 3b ([0070], Fig 1). The core may be a single particle or may be formed with a secondary particle, an aggregate of primary particles ([0072]). The particles in the shell 2 are disposed radially around the core (see Fig 1). However, the particle 10 only has one center where the particles contained there are disposed around, which does not meet the claim limitation of at least two radial centers. Further, because Park describes the particle in this manner, it would not have been obvious to modify the particle 10 to have at least two radial centers because of the core and shell model.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB BUCHANAN whose telephone number is (571)270-1186. The examiner can normally be reached M-F 8:00-5:00 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB BUCHANAN/             Examiner, Art Unit 1725                                                                                                                                                                                           

/JONATHAN CREPEAU/             Primary Examiner, Art Unit 1725